Title: From Thomas Jefferson to J. A. Bingham, 2 July 1822
From: Jefferson, Thomas
To: Bingham, J. A.


Sir
Monticello
July 2. 22
Your favor of June 24 is recieved. age, debility and the manual  difficulty and pain of writing, have obliged me to withdraw from every thing possible which requires writing, and especially from every thing political; on which subject I read nothing, but leave the future to the generation which it concerns. they are to feel the good and the evil of measures, and therefore have alone the right to direct them. these considerations will, I hope excuse me from saying any thing on the subject of the Prospectus you were pleased to inclose. Accept the assurance of my great respect.Th: Jefferson